DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 28 June 2022 containing amendments to the claims and remarks.
Claims 1-26 are pending.  Claim 26 is newly added.
The previous rejections of claim 1 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claim.
The previous rejection of claims 1-25 under 35 U.S.C. 103 is maintained.  Likewise, newly added claim 26 is rejected under 35 U.S.C. 103.  Finally, claims 3, 17, 18, 20, and 21 are rejected under 35 U.S.C. 112(d), as necessitated by Applicant’s amendments to the claims.  The rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 17, 18, 20, and 21 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are improper under 35 U.S.C. 112(d) because they do not “contain a reference to a claim previously set forth” (emphasis added).  Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 2011/0094149).
With respect to claims 1, 3, 5-10, 12-14, 16, 17, and 20-26, Weiss discloses a process for preparing hydrocarbons from an oxygenated hydrocarbon feedstock (e.g., vegetable oil) having a nitrogen impurity between 1 ppm and 1 wt% (see Weiss, paragraphs [0031] and [0035]), the method comprising: (a) introducing a hydrocarbon feedstock into a first hydrotreatment reactor together with a hydrogen-rich gas (e.g., hydrogen) to produce a first hydrotreated effluent (see Weiss, paragraph [0038]); (b) separating the first hydrotreated effluent in a separation stage into a gaseous fraction and first hydrotreated liquid (see Weiss, paragraph [0129]); (c) introducing the first hydrotreated liquid into a second hydrotreatment reactor in the presence of a hydrogen-rich gas (e.g., hydrogen) to produce a second hydrotreated effluent (see Weiss, paragraph [0119]); (d) separating the second hydrotreated effluent in a separation stage into a gaseous fraction and a second hydrotreated liquid (see Weiss, paragraph [0182]); (e) isomerizing the second hydrotreated liquid in a first isomerization reactor in the presence of hydrogen gas (see Weiss, paragraph [0134]); and (f) separating a first isomerized effluent from the first isomerization reactor to produce a gaseous fraction and a first isomerized liquid (see Weiss, paragraph [0163]).  The inlet temperature of the second hydrotreatment reactor is higher than the inlet temperature of the first hydrotreatment reactor (see Weiss, Table 2).  A hydrocarbon diluting agent (e.g., product recycle) is introduced at the entry point of the first hydrotreatment reactor (see Weiss, paragraph [0040]).  Temperature of the feed stream at the entry point of the reactor may be adjusted as desired (see Weiss, paragraph [0043]).  The first and second hydrotreatment reactors may operate at a temperature of 150°C-260°C, pressure of 1 MPa to 10 MPa (10 bar to 100 bar), WHSV of 1.6 h-1, and hydrogen flow of 500-1600 Nl/l (see Weiss, paragraphs [0038], [0086], [0119], and Table 2).  The first hydrotreatment reactor may comprise multiple beds (see Weiss, paragraph [0025]).  The second hydrotreatment reactor may comprise a single catalyst zone (see Weiss, paragraphs [0127] and [0128]).  Conditions in the isomerization reactor can include temperature of 150°C-500°C, pressure of 1 MPa and 10 MPa (10 bar to 100 bar), WHSV of 0.1-10.0 h-1, and hydrogen flow of 70-1000 Nl/l (see Weiss, paragraph [0161]).
Weiss does not explicitly disclose the hydrocarbon and/or nitrogen content of the first hydrotreated effluent, first hydrotreated liquid, second hydrotreated liquid, or the branched hydrocarbon content of the first isomerized liquid.  
However, inasmuch as Weiss discloses treatment of the same or substantially similar feed material at the same or substantially similar reacting and processing conditions, then it follows that the person having ordinary skill in the art would readily expect the intermediate and final product characteristics of the first hydrotreated effluent, first hydrotreated liquid, second hydrotreated liquid and first isomerized liquid to be the same as that claimed.  The same applies to fuel characteristics such as cloud point, relative hydrodeoxygenation activity, and iso- to n-paraffin ratio.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) 
With respect to claim 2, Weiss discloses wherein the second hydrotreated liquid may be subjected to a stripping stage (see Weiss, paragraph [0211]).
With respect to claim 4, Weiss discloses wherein cooling may be applied during the separation stage (see Weiss, paragraph [0040]).
With respect to claims 11 and 15, Weiss discloses wherein the first hydrotreatment reactor may include a catalyst comprising a hydrogenation metal and a support (see Weiss, paragraph [0055]).
With respect to claims 18 and 19, Weiss discloses wherein the isomerization reactor may include a Group VIII metal on a support and a molecular sieve (see Weiss, paragraphs [0140]-[0144]).

Response to Arguments
Applicant’s arguments filed 28 June 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Weiss does not teach a separation stage of the first hydrotreated effluent.

II.	The two catalytic zones of Fig. 1 of Weiss constitutes stage a).  The effluent from the second catalytic zone undergoes a separation stage (stage b), where at least part of the hydrotreated liquid effluent is recycled at the top of each catalytic zone.  No separation step occurs between the two catalytic zones.  Neither the description of Weiss nor Fig. 1 describes a separation step between the two catalytic zones.

III.	The temperature in Weiss’s first catalytic zone is limited to a temperature that does not permit hydrodenitrogenation.  A person skilled in the art would not select an inlet temperature and a pressure in the first hydrotreatment reactor, causing at least hydrodeoxygenation and hydrodenitrification.

IV.	The inventors of the present application surprisingly found that the increased amount of ammonia in the hydrotreatment effluent caused reincorporation of nitrogen, when the hydrotreated effluent was subjected to a second hydrotreatment step, with added make-up hydrogen.  This was unexpected.

V.	It was surprisingly found that nitrogen compounds were generated that did not disappear again under the hydrotreatment conditions in the second hydrotreatment reactor.  Those compounds included secondary and tertiary amides.

VI.	As shown in Table 6 of the specification of the present application, when the feedstock has a nitrogen impurity content of 300 wppm or more, the process described in Weiss will result in a nitrogen content of the second hydrotreated effluent of more than 1 wppm.  In contrast, in Example 1, in the claimed process, the nitrogen content before entering the isomerization reactor is less than 0.3 wppm, for all feedstocks, as shown in Table 4 of the specification of the present application.

With respect to Applicant’s first and second arguments, Weiss discloses wherein the different catalytic zones may be in more than one reactor (see Weiss, paragraph [0126]), with the effluent from the hydrotreatment stage undergoing separation into a gaseous effluent and hydrotreated liquid effluent (see Weiss, paragraph [0129]).
With respect to Applicant’s third argument, the first and second hydrotreatment reactors may operate at a temperature of 150°C-260°C, (see Weiss, paragraph [0038]; and Table 2).  This temperature clearly overlaps the temperature range specified in the claims.
With respect to Applicant’s fourth and fifth arguments, even assuming arguendo that Applicant’s data constitutes unexpected results, Examiner still does not find that it outweighs the strength of the prima facie case of obviousness.  Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness.  Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997) (showing of unexpected results and commercial success of claimed ibuprofen and pseudoephedrine combination in single tablet form, while supported by substantial evidence, held not to overcome strong prima facie case of obviousness).
With respect to Applicant’s sixth argument, Weiss discloses that the nitrogen content of the hydrotreated effluent is less than 0.4 wppm (see Weiss, Table 1 and Table 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771